 1   COLT B. DODRILL, ESQ.
     Nevada Bar No. 9000
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     cbdodrill@wolfewyman.com
 5
     Attorneys for Plaintiff
 6   GREEN TREE SERVICING LLC, now
     known as Ditech Financial LLC
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10   GREEN TREE SERVICING, LLC,                             CASE NO.: 2:15-cv-00028-RFB-CWH

11                     Plaintiff,
                                                            STIPULATION AND ORDER FOR
12     v.                                                   EXTENSION OF TIME TO FILE DITECH
                                                            FINANCIAL LLC’S REPLY TO MESA’S
13   LVDG, LLC SERIES 116; MESA                             OPPOSITION TO MOTION FOR
     HOMEOWNERS ASSOCIATION; DOES 1                         SUMMARY JUDGMENT
14   through 10, inclusive; ROES Business Entities 1
     through 10, inclusive; and all others who claim
15   interest in the subject property located at 6042                  [SECOND REQUEST]
     Alachua Street, Henderson, Nevada 89011,
16
                       Defendants.
17

18                            STIPULATION AND ORDER FOR EXTENSION OF TIME
                                  TO FILE REPLY TO MESA’S OPPOSITION TO
19                                   MOTION FOR SUMMARY JUDGMENT
20               WHEREFORE, on March 1, 2019, Plaintiff, Green Tree Servicing LLC, now known as
21   Ditech Financial LLC (“Ditech”) filed its Motion for Summary Judgment (“Motion”) (ECF No. 71);
22               WHEREFORE, on March 22, 2019, Mesa Homeowners Association (“HOA”) (ECF No. 75)
23   filed its Limited Opposition to Ditech’s Motion;
24               WHEREFORE, Ditech’s Reply to HOA’s Oppositions is currently due on or before April 19,
25   2019;
26   ///
27   ///
28   ///

                                                        1
     3331674.1
 1               WHEREFORE, the parties stipulate as follows:
 2               IT IS HEREBY STIPULATED AND AGREED between Ditech and HOA, by and through
 3   their undersigned attorneys, that Ditech shall have up to and including April 26, 2019 to file its
 4   Reply in support of its Motion.
 5               The parties continue to discuss an amicable resolution of this matter and prefer to devote
 6   their time and resources to attempting to reach a settlement in lieu of further litigation.
 7               This is Ditech’s second request for an extension to file its reply brief and is not intended to
 8   cause any delay or prejudice to any party.
 9   DATED: April 17, 2019                                DATED: April 17, 2019
10   WOLFE & WYMAN LLP                                    LEACH | KERN | GRUCHOW | ANDERSON |
11                                                        SONG

12   By: /s/ Colt B. Dodrill                              By: /s/ J. Tyler King
         COLT B. DODRILL, ESQ.                               J. TYLER KING, ESQ.
13       Nevada Bar No.: 9000                                Nevada Bar No.: 14895
         6757 Spencer Street                                 2525 Box Canyon Drive
14       Las Vegas, NV 89119                                 Las Vegas, Nevada 89128
15       Attorneys for Plaintiff,                            Attorney for Defendant,
         Green Tree Servicing LLC, now known                 Mesa Homeowners’ Association
16       as Ditech Financial LLC

17

18

19

20

21

22

23

24

25

26
27

28

                                                             2
     3331674.1
 1                                                    ORDER
 2               By stipulation of the parties and good cause appearing, IT IS HEREBY ORDERED as
 3   follows:
 4               The deadline for Green Tree to file its Reply in support of its Motion for Summary Judgment
 5   is hereby extended up to and including April 26, 2019.
 6               IT IS SO ORDERED.
 7

 8            April 18, 2019
     Dated: __________________                       _______________________________________
 9                                                   RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                          3
     3331674.1
 1                                         CERTIFICATE OF SERVICE
 2               On April 17, 2019, I served the STIPULATION AND ORDER FOR EXTENSION OF
 3   TIME TO FILE GREEN TREE SERVICING LLC’S REPLY TO MESA’S OPPOSITION TO
 4   MOTION FOR SUMMARY JUDGMENT by the following means to the persons as listed below:
 5                X            a.      ECF System (you must attach the “Notice of Electronic Filing”, or list
 6   all persons and addresses and attach additional paper if necessary):
 7               Sean L. Anderson    sanderson@lkglawfirm.com, pgutierrez@lkglawfirm.com
 8               John Tyler King    tking@lkglawfirm.com
 9               Roger P. Croteau    croteaulaw@croteaulaw.com
10               Timothy Rhoda      croteaulaw@croteaulaw.com
11                            b.       United States Mail, postage fully pre-paid (List persons and addresses.
12   Attach additional paper if necessary):
13

14

15
                                                      By:       /s/ Kathy Hagmaier
16                                                              Kathy Hagmaier
17                                                              An employee of Wolfe & Wyman LLP

18

19

20

21

22

23

24

25

26
27

28

                                                            4
     3331674.1
